DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki, JP2015174694A, in view of Foster et al., US Pat. No. 4749739.
Regarding claims 1 and 7, Hiroki teaches a roll of an elongated glass film (1 of Fig. 5) and a resin tape (15 of Fig. 5) that is arranged linearly on at least one surface of the glass film near each end of the film in a widthwise direction. Hiroki teaches that the resin tape may include an adhesive layer for adhering the tape to the glass surface (¶ [0052]).
The teachings of Hiroki differ from the present invention in that Hiroki does not teach any specifics of the adhesive (i.e., does not teach that the adhesive is an adhesive that exhibits its peel-resisting force by being solidified). Foster, however, teaches a hot-melt adhesive (i.e., an adhesive that exhibits its peel-resisting force by being solidified) for bonding glass (col. 2 ln. 11-16, Claim 1) and teaches that the adhesive exhibits peel resistance (col. 2 ln. 34-36). It would have been obvious to one of ordinary skill in the art to use the hot-melt adhesive of Foster when making the product of Hiroki, as Foster explicitly teaches that the adhesive of his invention is useful for bonding to glass substrates. 

Regarding claim 2, the teachings of Hiroki differ from the present invention in that although Hiroki teaches that multiple instances of the tape may be applied to the surface of the glass in a widthwise direction in order to protect the glass (e.g. as seen in Fig. 5), Hiroki does not specifically teach that four or more may be present. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate number of protective tape segments (including four or more) for protecting the glass film based on the specifics of the protective tape, how the glass film was intended to be used, and how much protection was desired. 

Regarding claims 3 and 4, Hiroki teaches applying the tape to both side of the glass film in a non-overlapping manner (Fig. 7). Additionally, Hiroki teaches rolling the glass film into a roll, which would necessarily result in the resin tape being in contact with both surfaces of the glass. 

Regarding claim 5, Hiroki teaches that the product may include a slip sheet (5 of Fig. 2) arranged on one surface of the glass film. 

Regarding claim 6, the teachings of Hiroki differ from the present invention in that Hiroki does not teach a width for the resin tape in accordance with equation (1). It would, however, have been obvious to one of ordinary skill in the art to make the tape have a width sufficient to perform its intended function of protecting the glass film. Additionally, as the resin tape of Hiroki is substantially wider than it is thick (¶ [0037], Fig. 1), it appears likely that width of the resin tape of Hiroki would conform to Applicant’s equation (1). Applicant’s equation (1) is further unable to distinguish the claimed invention from that of Hiroki because Applicant’s equation (1) appears to be an arbitrary recitation of relative dimension, and Applicant’s specification does not provide any explanation as to why the claimed relationship is relevant to the performance of the product. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki, JP2015174694A and Foster et al., US Pat. No. 4749739, as set forth above, and further in view of Foulc et al., US PGPub. No. 2012/0258315.
Regarding claim 8, the teachings of Hiroki differ from the present invention in that Hiroki does not teach any specific Young’s modulus for the adhesive layer. Foulc, however, teaches that such adhesives may have a Young’s modulus of 0.5-5 GPa (Abstract). It would have been obvious to one of ordinary skill in in the art to use an adhesive with a Young’s modulus of 1 GPa or more as the adhesive of Hiroki, as one of ordinary skill in the art would have understood that the adhesive of Hiroki would necessarily have a Young’s modulus value, and as Foulc explicitly teaches that such adhesives may have a Young’s modulus of up to 5 GPa. 

Response to Arguments
Applicant’s arguments filed 3-03-2022 have been considered but are moot because they do not apply to the current rejections. Note that while Applicant has argued that Hiroki teaches a pressure-sensitive adhesive, Hiroki appears to merely teach “an adhesive” without specifying any type of adhesive. Applicant has further argued that “the resin tape in the claimed invention cannot be peeled,” but the present claims merely state that the tape exhibits peel-resisting force by being solidified (not that the tape cannot be peeled). It is widely understood in the art that any peelable adhesive would exhibit a peel-resisting force. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785